      LEDI                         19CR 9L2
            Case: 1:19-cr-00912 Document #: 2 Filed: 12/05/19 Page 1 of 1 PageID #:5                   ,,ll

    DEc 0
                   al
            52019'l'l
                                                      wuuu
                                              srsGE rtuooD
                                              ir+ruuE
                              uNrrED srArES Drsrnrcr couRr
                                                                          FEL(,NV
,,IH8mlEfi [Y[?h^..^:-":':"ili""'tTffi i:tiddtl$'-'i[
              DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

     1.     Is this an indictment or information arising out of offenses charged in one or more
            previously-filed complaints signed by a magistrate judge? No

             lb.    Should this indictment or information receive a new case number from the
                    court? Yes

     2.     Is this an indictment or information that supersedes one or more previously-filed
            indictments or informations? No

     3.     Is this a re-filing of a previously dismissed indictment or information? No

     4.     Is this a case arising out of the failure of the defendant to appear       in a criminal
            proceeding in this Court? No

     5.     Is this a transfer of probation supervision from another district to this District? No

     6.     What level of offense is this indictment or information? Felony

     7.     Does this indictment or information involve eight or more defendants? No

     8.     Does this indictment or information include a conspiracy count? No

     9.     Identifu the type ofoffense that describes the count, other than any conspiracy count,
            with the most severe penalty: Other Federal Statutes III

     10.    List the statute of each of the offenses charged in the indictment or information.
            L8 USC 1343

                                                          /s/ Christopher V. Parente
                                                         Christopher V. Parente
                                                        Assistant United States Attornev
